Case 2:20-cr-00005-SMJ ECF No. 48-1 filed 04/14/20 PagelD.124 Page 1 of 12

EXHIBIT A
Case 2:20-cr-O0005-SMJ ECF No. 48-1 filed 04/14/20 PagelD.125 Page 2 of 12

U.S, Department of Justice Report of Investigation
Bureau of Alcohol, Tobacco, Firearms and Explosives

  

  

 

 

Title of Investigation: investigation Number r T Rapa Number:
CARTER, Nick 787060-20-0008 2

 

 

 

 

SUMMARY OF EVENT:

On 11/07/2019, ATF Special Agent Bryan Bach and Walla Walla Police Department Detective Mike Bump met with

tovided information on two Federal fugitives, Monica PESINA and Nick CARTER,
who were in possession of firearms and a large quantity of controlled substances. PESINA and CARTER were arrested
and firearms, suspected methamphetamine; cocaine; fentanyl; heroin; and marijuana were found in the residence where
they were staying pursuant to a state search warrant.

NARRATIVE:

I. On 11/07/2019, ATF Special Agent (SA) Bryan Bach, along with Walla Walla Police Department (WWPD)
Detective Michael Bump met with ATF confidential informant (CI), hereinafter ATF CI, who advised he/she
was aware Monica PESINA and her boyfriend, Nick, were involved in trafficking various narcotics and that the
ATF CI could possibly purchase narcotics from PESINA based in part on the ATF CI’s drug related history
with PESINA. ATF CI only knew CARTER by his first name and stated he/she had only met him a few times.
More specifically, ATF CI further advised that she/he recently saw PESINA and CARTER in a single wide
trailer house in Dixie, WA. ATF CI stated he/she observed approximately one quarter pound of
methamphetamine, approximately three ounces of heroin, and multiple firearms located at the residence. ATF

CI showed SA Bach and Detective Bump the house, which SA Bach identified as 112 N Pettybone Road, Dixie,
WA.

2. SA Bach contacted TFO Joe Brazeau of the FBI Safestreets Task Force of Richland, WA, who advised that
PESINA and CARTER both had active Federal arrest warrants in NCIC for various offenses to include
Possession with Intent to Distribute Methamphetamine (PESINA and CARTER) and Felon in Possession of
firearms (CARTER only). Detective Bump confirmed the active warrants.

3. A short time later SA Bach learned the United States Marshal’s Service (USMS) was actively looking for
PESINA and CARTER based upon the aforementioned Federal arrest warrants, SA Bach contacted USMS
Deputy Marshal Derick Swick who confirmed they were also looking for PESINA and CARTER. Your affiant
and Detective Bump met with USMS Deputy Marshal Bill Peary and shared the information that ATF CI had
provided. The USMS had already set up surveillance on Target Address and observed CARTER in the front

 

 

 

 

 

 

 

Prepared by: Title; Signature: , Date:

Special Agent, Yakima Field Office ° | i Hag fy a) r
Authorized by: Title: Signa: Date:

Resident Agent in Charge, Spokane [ Field

Office
Setond level raviewer (optional): Title: Signature: Date:
ck G Presa) Special Agent in Charge, Seattle Field Division

Page | of 4 ATF EF 3120.2 (10-2004)

For Official Use Only
Case 2:20-cr-00005-SMJ_ ECF No. 48-1 __ filed 04/14/20 PagelD.126 Page 3 of 12

 

Tite of Investigation: Investigation Number: Report Number:
CARTER, Nick 787060-20-0008 2

 

 

 

yard earlier during the day.

4. At approximately 1630 hours, the USMS, ATF, WWPD, and the Spokane Police Department Special
Investigations Unit drove to the Target Address where CARTER was again observed in the front yard.
CARTER was observed working under a black pickup. CARTER was taken into custody without incident.
CARTER asked if he could grab his phone and wallet from underneath the pickup but the request was denied
since the USMS do not take property. USMS Deputy Marshal Bill Peary conducted a search incident to arrest

and located suspected methamphetamine and suspected cocaine in CARTER’s pants pocket (ATF Evidence
Numbers 1 and 2).

5. USMS Deputy Marshal Peary located the following pieces of evidence underneath the black pickup in the front
yard:

a. ATF Evidence Number 9: black wallet (Agent Note: There was also US currency located in the wallet
but the money was retained by WWPD)
b. ATF Evidence Number 24: black smartphone with “Wiko” printed on the back

6. PESINA was then called out of the residence and taken into custody without incident. PESINA waited
approximately forty-five seconds before exiting the house. There was no one else located inside the residence.

7. WWPD Detective Mike Bump applied for and obtained a state search watrant for the residence based upon the
aforementioned facts. A state search warrant was granted and executed on the Target Address.

8. SA Bach contacted the leaser of the Target Address, James Mathews, via phone number (yaaa? He
was not present at the time of the search warrant. Mathews advised he had left at approximately at noon on the
day of the state search warrant. Mathews stated PESINA and CARTER had shown up at his house
approximately four days earlier. Mathews stated PESINA and CARTER stayed everywhere in the house.
Mathews stated they slept in his bedroom the first night then other rooms on the other nights but has access to
the entire house. Mathews stated he not seen PESINA or CARTER with drugs but then added they brought

over a large quantity of marijuana to process. A review of Mathew’s criminal history revealed that he is also a
convicted felon.

9. SA Bach took photos of the residence before searching for evidence began. SA Bach also took photographs of
the evidence as it was located.

10. During a search of the spare bedroom, the following items were located by Spokane Police Department (SPD)
_ Detective B Palmer:

a. ATF Evidence Number 5: Glock, Model 26 GEN 4 9mm pistol, bearing serial number BBTU921,

b. ATF Evidence Number 6:loaded magazine from ATF Evidence Number 5:

c. ATF Evidence Number 7:Beretta, Model 92FS 9mm pistol, bearing serial number BER513205, (later
determined to be stolen)

d. ATF Evidence Number 8: loaded magazine from ATF Evidence Number 7;

€. $3850 in United States currency found in the side pouch of a blue and gray backpack which was sitting

next to the clothes bin containing the two firearms; (Agent Note: US currency was retained by WWPD)

 

Page 2 of 4 ATF EF 3120.2 (10-2004)
For Official! Use Only
Case 2:20-cr-00005-SMJ ECF No. 48-1 filed 04/14/20 PagelD.127 Page 4 of 12

Title of Investigation: Investigation Number: Report Number:
CARTER, Nick 787060-20-0008 2

 

 

 

 

f. ATF Evidence Number 10: CARTER’s insurance card and a hand written phone list found in the side
pouch of the blue and grey backpack.
g. ATF Evidence Number 28: Black cloth holster removed from ATF Evidence Number 5

h. Not seized but a photograph was taken of a prescription pill bottle with CARTER’s name on it also
found in the same backpack.

11. During a search of the master bedroom, SPD Detective N. Lundgren located ATF Evidence Number 3:
approximately 1.6 grams of suspected methamphetamine located in the closet on top of a dresser.

12. During a search of the extra space/ living room, the following items were located:

a. ATF Evidence Number 4: Approximately 5 grams of suspected methamphetamine (original packaged
weight) was found on the couch by SPD M. Burbridge ;
b. ATF Evidence Number 16: A glass pint size jar with several shards of suspected methamphetamine was
found in a yellow tool bag under the coffee table by SPD M. Burbridge;
c. ATF Evidence Number 17: Metal box containing suspected methamphetamine located in a yellow tool
bag by SPD M. Burbridge
d. Visa credit card with PESINA’s name on it was found on the top of the coffee table. Affiant note: The
credit card was approximately three feet from the three cell phones. Below the coffee table was a shoe
box which contained a large majority of the controlled substances located in the house.
e. The following items were found by SA Bach on the couch:
i. ATF Evidence Number 25: Black “Orbic” Verizon flip phone,
ii. ATF Evidence Number 26: Black Samsung cell phone,
iii, ATF Evidence Number 27: Silver smartphone with AT&T printed on it,

f. SA Bach also located ATF Evidence Number 11: Assorted ammunition on the living room floor near the
desk.

13. The following items were found in a shoe box under the coffee table by SPD Detective M. Burbridge:

a. ATF Evidence Number 12:Approximately 2.3 grams of suspected cocaine (original packaged weight),

b. ATF Evidence Number 13: Plastic zip lock bags believed to be used for packaging material of
controlled substances,

c. ATF Evidence Number 18: Electronic digital scale with white reside located on the top,

d. ATF Evidence Number 19: Approximately 11.7 grams of suspected methamphetamine (original
packaged weight),

e. ATF Evidence Number 20: Approximately 84 blue “M” “30” pills, suspected of containing fentanyl,

f. ATF Evidence Number 21: Approximately 101.4 grams of suspected heroin (original packaged weight),

g. ATF Evidence Number 22:Approximately 113 grams of suspected methamphetamine located in four
separate bags (original packaged weight),

h. ATF Evidence Number 23: Various controlled substance smoking pipes.

14. During a search of the kitchen area, the following items were located were located by SA Bach:

a. ATF Evidence Number 14: Suspected marijuana located in a gray and green plastic tote

 

Page 3 of 4 ATF EF 3120.2 (10-2004)
For Official Use Only
Case 2:20-cr-00005-SMJ ECF No. 48-1 filed 04/14/20 PagelD.128 Page 5 of 12

 

Title of Investigation: Investigation Number: Report Number:
CARTER, Nick 787060-20-G008 2

 

 

 

b. ATF Evidence Number 15: Suspected marijuana located in a Yeti 65 cooler

15, SA Bach processed ATF Evidence Number Items 1-28 into ATF evidence vault.
ATTACHMENTS:

1. Copy of District Court of Walla Walla County Washington Search Warrant for? Pettybone Road, Dixie,
WA.

2. WWPD Inventory and Receipt for Property Seized.
3. ATF Receipt for Property and Other items

4. Copy of Spokane Police Department Special Investigative Unit

 

Page 4 of 4 ATF EF 3120.2 (10-2004}
For Official Use Only
Case 2:20-cr-00005-SMJ ECF No. 48-1 filed 04/14/20 PagelD.129 Page 6 of 12

EXHIBIT B
‘Case 2:20-cr-O0005-SMJ ECF No. 48-1 filed 04/14/20 PagelD.130 Page 7 of 12

10

12 |

13
14
15
16

17

18 |.
19 |
20 |

21

23
24
25

26 |

27 |:
| issued by a Superior Court Judge and serve outside Washington State: This warrant is issued

| pursuant to RCW 10.96.020. A response is due within twenty business days of receipt, unless a shorter

28

 

ng

DISTRICT COURT, WALLA WALLA COUNTY, WASHINGTON

| STATE OF WASHINGTON )

) ss. CASE NO: 2019-26765

COUNTY OF WALLA WALLA ) SEARCH WARRANT
nf]

TO ANY PEACE OFFICER IN THE STATE OF WASHINGTON:

Upon the declaration made before me there is probable cause to believe that the crime(s) of

| is/are being committed, has/have been committed, and/or are about to be committed in Walla

| Walla County, State of Washington, and that evidence of that/those crime(s); or contraband, the
| fruits of crime, or things-otherwise criminally possessed; or weapons or other things by means of
| which a crime has been committed or teasonably appears about to be committed; or a person for

) whose arrest there is probable cause, or who is unlawfully restrained is/are concealed in or on

| certain premises, vehicles-or persons.

YOU ARE COMMANDED TO:
Search, within 10 days of this date, the person(s), premises, vehicle(s) described as follows:

112 N Pettybone Rd
Dixie, WA 99329

A light gray colored, single wide trailer, owned by Todd & Kim Scott and occupied by
James Patrick Matthews he residence has a stick built front porch and
cover and is addressed on the street by 2 blue county address marker bearing the
numbers “112”.

‘time is stated herein, or the applicant consents to a recipient's request for additional time to comply.

| SEARCH WARRANT
/Page 1 of 2
: 12.07.19

 

 

A
Case 2:20-cr-O0005-SMJ ECF No: 48-1

10

if

12

13 7

14

15 |
16 |

17
"18

19 |
| The judge’s signature, below, was placed by declarant at the judge’s direction given by
|email (preserve and file the email),

21

20

23 |

24

26 |
27 |

28

 

 

ITEMS TO BE SEARCHED FOR AND SEIZED IF LOCATED:

» Evidence in whatever form of the above listed crime(s) including but not limited to:
— Items and/or information that is/are evidence of, fruits of, pertain to, and/or was/is
being used in the commission of the listed crime(s);

RCW 69.50.4013 Possession of a Controlled Substance, RCW 9.41.040 Unlawful
Possession of Firearm —

> Items in whatever form evidencing dominion and control of the property/residence
searched,

> Specific items to include;

112 N Pettybone Rd
Dixie, WA 99329

A light gray colored, single wide trailer, owned by Todd & Kim Scott and occupied by
James Patrick Matthews G09 he residence has a stick built front porch and
cover and is addressed on the street by a blue county address marker bearing the
numbers “112”,

> Any items related to and/or from any of the listed business(s) and individual(s).

Promptly return this warrant to me or the clerk of this court within ten (days). The return
must include an inventory of all property seized.

A copy of the warrant and a receipt for the property taken shall be given to the person fiom
whom or from whose premises property is taken. Ifno person is found in possession, a copy and
receipt shall be conspicuously posted at the place where the property is found.

Date/Time: Afyenber 77 20/9 1840 bes

Signature: ApLlen AMeache
DISTRICT COURT JUDGE

Printed Judge’s Name: Kristian Hedine

Mf issued by a Superior Court Judge and served outside Washington State: This warrant is issued
pursuant to RCW 10.96.0260. A response is due within twenty business days of receipt, unless a shorter
time is stated herein, or the applicant consents to a recipient's request for additional time to comply.
SEARCH WARRANT .

Page 2 of 2

11.07.19

filed 04/14/20 PagelD.131 Page 8 of 12

 
Case 2:20-cr-O0005-SMJ ECF No. 48-1

10 |
| Detective Michael Bump #213 declares under penalty of perjury under the laws of the State of
| Washington that the following is true and correct:

12 |
On the basis of the following, I believe there is probable cause that Monica Angelic
| Pesina QTd Nicholas Sean Carter CEPT committed the below-

ia | identified crime(s) in Walla Walla County, State of Was ington, and that

i

13

15

16 |
17 {

19 |

20

21

22 |}

23 |! James Patrick Matthews 02/13/1980. The residence has a stick built front porch and cover

24
25
26
27
28

| STATE OF WASHINGTON )

| COUNTY OF WALLA WALLA ) DECLARATION FOR SEARCH WARRANT

18 |

| Cause that that Monica Angelic Pesina nd Nicholas Sean Carter
| has/have committed the above identifi crime(s) in Walla Walla County, State of Washington,

| SEARCH WARRANTY DECLARATION

 

 

DISTRICT COURT, WALLA WALLA COUNTY, WASHINGTON

)ss. CASENO: 2019-26765

[X] Evidence of the crime(s): RCW 69.50.4013 Possession of a Contralled Substance, new
9.41.040 Unlawful Possession of Firearm

[X] Contraband, the fruits of'a crime, or things otherwise criminally possessed;

[X] Weapons or other things by means of which a crime has becn committed or reasonably
appears about to be committed;

[ ] A person for whose arrest there is probable cause, or who is unlawfully restrained:

is/are located in, on, at, or about the following described Persons, Premises and
Vehicles:

112 N Pettybone Rd
Dixie, WA 99329

A light gray colored, single wide trailer, owned by Todd & Kim Scott and occupied by
and is addressed on the street by a blue county address marker bearing the numbers “112”.

On the basis of the following, I, Detective Michael Bump #213, believe there is probable

and that evidence of this crime is in the above listed locations and/or on their persons.

Page 1 of 4
Version: 11.07.19

 

filed 04/14/20 PagelD.132 Page 9 of 12

Al
Case 2:20-cr-O0005-SMJ ECF No. 48-1

10
i]

12

13 -

14

15

16

17

18 :

19

20 ;

21
22
23
24
25
26
27

28

 

 

Thave the following qualifications and education pertaining to investigations:

Your affiant has-been éitiployed by thie Walla Walla Police Department as a Police Officer
since April 1* of 2015, and I have the followirig qualifications and education pertaining to RCW
69.50.4013 Possession of a Controlled Substance, RCW 9.41.040 Unlawful Possession of Firearm.

In total, I have been a Peace Officer for over eight years, where I was previously employed
by the City of Milton-Freewatér Police Department in Miltoi-Freewater, Oregon, since December
20", 2010. This affiant graduated from the Oregon Departinent of Public Safety Standards and
Training (DPSST) Basic Academy in Salem, Oregon in July of 2011 and the Washington State
Equivalency Academy in Spokane, Washington in June of 2015. During this affiant’s employment
as a Peace Officer I have worked as a Patrol Officer, Major Criniés Detéctive, Gang Enforcement
Team Detective and as a Narcotics Detective on both a regional drug taskforce and for the Walla
Walla Police Department. I have received specialized training from both State and Federal agencies
in the investigation and recognition of persons and drug related crimes and have written several
search warrants based on circumstances surrounding these crimes. Execution of those warrants has
lead to seizures, arrests and convictions of persons responsible for a variety of criminal activity,
to include persons crimes, narcotics violations and trafficking in stolen property.

Your affiant is experienced with almost all of the common street drugs and has had
extensive experience investigating crimes associated with thé use, sale.and delivery of illegal drugs
and stolen property. I have been involved in more than two hundred and fifty (250) state and
federal narcotics, persons and property crime investigations, as well as the subsequent interviews
of suspects and the recovery of items of evidentiary value. I have participated in over Fifty (50)
search warrants and I have been involved in over four hundred (400) arrests. That during my
employment as a Police Officer I have also been involved in investigations related to the
commission of homicides, assaults, burglaries, thefts, sexual abuse, weapons offenses, narcotics,
identity theft, fraud, forgery, the subsequent interview of Suspects and the recovery of the
evidence related to:these investigations.

Thave received over twelve hundred (1200) hours of specialized training and education in
the areas of criminal law, search and seizure, crime. investigation, interviewing, acquisition and
pteservation of evidence, drug identification, conducting surveillance operations, apprehension

-of criminal Jaw violators, corifidential source management, the usé of pen register, trap and trace
devices, precision locatidn information/global positioning system (GPS) data devices, counter
‘surveillance, and different forms of electrontic surveillance, including the interception of wire and

electronic communications.

Thave attended and successfully completed an eighty (80) hour Basic Training course

focused on drug crime investigations sponsored by the Drug Enforcement Administration

(DEA). [have also attended and successfully completed a forty (40) hour Undercover Diug
Crime Investigation class. sponsored-by'the Oregon High Intensity Drug Trafficking Area
Program (HIDTA). Further, during my law enforcement employment I have had numerous
conversations with individuals involved in the illegal distribution, possession, trafficking and

manufacture of controlled: sibstainces; stolen property and crimes against persons. I have also
had.opportunities to observe and become familiar with drug and stolen property traffickers

methods of operations, including their methods of distribution, manufacturing and packaging,

SEARCH WARRANT DECLARATION
Page 2 of 4
Version: 11.07.19

filed 04/14/20 PagelD.133 Page 10 of 12

 
Case 2:20-cr-O0005-SMJ ECF No. 48-1

10

11

12

13

15
16

17

18 |

19

20

21

22,

23

24

25

28

 

their methods of transporting drugs and stolen property, their methods of collecting proceeds of
dtug.and property trafficking, and their methods of laundering money.

PROBABLE CAUSE:

Thave not included each fact known concerning this investigation, I have set forth only
the facts that I believe are necessary to establish probable cause. My belief is based upon the
following facts and circumstances:

On 11/07/2019 at about 1600 hours I was involved ina joint operation with the US
Marshall’s service at 112 N Pettybone Rd, in Dixie, WA. The focus of this Operation was to effect
the arrest of Monica Angelic Pesina 02/06/1979 and Nicholas Sean Carter 04/21/1980, who had
tive Federal arrest warrants for possession with intent to distribute Methamphetamine and the
wful possession of firearms. During the course of this operation, I received informition from
A confidential informant (CI 17-010), who told me within the last three days, they saw Monica
Angelic Pesina 02/06/1979 and Nicholas Sean Carter 04/21/1980 inside this residence and also

Baw what they believed to be one-quarter pound of suspected Methamphetamine, about three

punces of suspected Heroin and multiple handguns and a muzzleloader. This informant has .
worked for the Walla, Walla Police Department for about two years and has been found to be both

freditable and reliable in past investigations.
14

At about 1630 hours, Officer and Federal Agents arrived at 112 N Pettybone Rd in Dixie,
WA and encountered Carter in the front yard of the residence. Carter was taken into custody
without incident. I was told that in a search incident to arrest, two baggies of suspected
ethamphetamine were located on his pants pocket. Once Carter was taken into custody, Pasina
was called oust of the house. Pasina exited the.residence and was taken into custody without
ncident, Pasina said no other person was in the residence and Matthews had left to do some work,

}\ short time later Matthews artived back at the-residencé and said they had been staying there for

bout four days. Matthews was asked if there were any drugs in the residence and he hesitated
pnd said, he hadn’t.seen them -with any-drugs, but then said they brought over a latge quantity

‘Marijuana to.process. Matthews then added, someone had-also brought over.more than one
fouzzle loading rifle and had left it in the residence. It should be-noted that Matthews, Pasina and
(Carter are all convicted felons and prohibited from possessing firearms.

: THEREFORE;

Based on all the foregoing information, I believe that evidence of the above listed
crime(s) exist in the above described residence and with the above described persons, and that —

| there is probable cause to seize and search the identified persons, items and residence for the
| items: "

26 ITEMS TO BE SEARCHED FOR AND SEIZED IF LOCATED:
27 ‘

| SEARCH WARRANT DECLARATION
|Page'3 of 4
| Version: 11.07.19

 

filed 04/14/20 PagelD.134 Page 11 of 12

 
Case 2:20-cr-O0005-SMJ ECF No. 48-1

10 |

il f

12

13

1S

16

17 |

18

19

20

21

22. |-

24

26
27

28

 

 

> Evidence in whatever form of the above listed crime(s) including but not limited to:
~~ Items and/or information that is/are evidence of, fruits of, pertain to, and/or was/is
being used in the commission of the listed crime(s);

RCW 69.50.4013 Possession of a Controlled Substance, RCW 9.41.040 Unlawful
Possession of Firearm

>. Items in whatever form evidencing dominion and control of the property/residence
searched,

> Specific items to include;

112 N Peitybone Rd
Dixie, WA 99329

A light gray colored, single wide trailer, owned by Todd & Kim Scott and occupied by
James Patrick Matthews 02/13/1980. The residence has a stick built front porch and
cover and is addressed on the street by a blue county address marker bearing the
numbers “112”.

> Any items related to and/or from any of the listed business(s) and individual(s).

| This declaration was submitted to the issuing judge using an electronic device that is

iat owned, issued, or maintained by the below-identified criminal justice agency.

I certify under penalty of perjury under the laws of the State of Washington that the foregoing is
true and correct.

Signed this 7“ ¢f Mprmben 20/1 Walla Walla, WA.

Declarant Signature: LILLE” ae Le, Se at

OR, if submitted electronically or by phone:
Declarant’s full name: Michael B Bump
Agency Badge/Serial/Personnel #: 213
Agency Name: Walla Walla Police Department

The judge’s signature, below, was placed by declarant at the judge's direction given by

email (preserve and file the email).

Signature: Kerstin Be ofr
DISTRICT COURT JUDGE

Printed Judge’s Name: Kristian Hedine

|} SEARCH WARRANT DECLARATION

Page 4 of 4

| Version: 11.07.19

filed 04/14/20 PagelD.135 Page 12 of 12

 
